COLLINS, J.
Appeal from an order vacating and setting aside a writ of attachment and a levy thereunder, which writ was issued upon an affidavit in which it was averred that defendant had assigned, secreted and disposed of a portion of his property, and was about to assign, secrete and dispose of the balance thereof, with intent to delay and defraud his creditors. An examination of the affidavits used upon the hearing of the motion to vacate discloses a conflict of evidence as between the parties, and in such a case the determination of the court below is conclusive, unless there is a clear preponderance of evidence opposed to that determination. Finance Co. v. Hursey, 60 Minn. 17, 61 N. W. 672. Surely, the preponderance here was not in plaintiff’s favor.
Order affirmed.